DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the detection device” lacks proper antecedent basis.
Regarding claims 15-17, “the row total signal”, “the column total signal” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (U.S. Patent Application Publication 2007/0013652).
Regarding claims 1, 13, 14, Kim et al. disclose (Figs.) a method and a detection device for detecting at least the occurrence and the location of occurrence of sensor element signals that are generated by sensor elements (photodiodes), wherein the detection device comprises a plurality of detector element circuits (see Figs. 3 and 4), each detector element circuit being configured to process an associated sensor element signal and to generate detector element signals corresponding to the associated sensor element signal, for each detector element circuit, the detector element signals comprising at least one element row output (at row bus; unlabeled; see Figs. 3 and 4) and at least one element column output (at column bus), wherein values of these two outputs correspond to each other, and in particular are equal to one another, the detector element circuits are grouped into row subsets (row) and column subsets (column), wherein the union of all the row subsets is the set of detector element circuits, and each detector element circuit is member of exactly one of the row subsets,  wherein the union of all the column subsets is the set of detector element circuits, and each detector element circuit is member of exactly one of the column subsets, wherein every pairwise intersection of one of the row subsets with one of the column subset contains exactly one detector element circuit, the detection device being configured to determine, for each row subset of detector element circuits, at least a first row summation signal (step 30; Fig. 7) corresponding to a sum of the element row outputs of the detector element circuits of this row subset, and a row address signal indicating, by being in an active state, that the first row summation signal crosses a threshold (step 50), for each column subset of detector element circuits, at least a first column summation signal (step 30) corresponding to a sum of the element column outputs of the detector element circuits of this column subset, and a column address signal indicating, by being in an active state, that the first column summation signal crosses a threshold (step 50).  Since the steps of Kim et al. are iterative, as understood, in the next iteration, a further output and further summation signal crossing a threshold is disclosed as claimed.
Allowable Subject Matter
Claims 2-12, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878